                   Case 20-11768-CSS              Doc 400         Filed 09/08/20        Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


---------------------------------------------------------     x
In re:                                                        :   Chapter 11
                                                              :
Lucky Brand Dungarees, LLC, et al., 1                         :   Case No. 20-11768 (CSS)
                                                              :
                                  Debtors.                    :   (Jointly Administered)
                                                              :
---------------------------------------------------------     :   Ref. Docket Nos. 396
                                                              x

                                           AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

ALISON MOODIE, being duly sworn, deposes and says:

1.     I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC, located at
       777 Third Avenue, New York, New York 10077. I am over the age of eighteen years and
       am not a party to the above-captioned action.




1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
    Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
    (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S
    Santa Fe Avenue, Los Angeles, California 90013.
              Case 20-11768-CSS         Doc 400     Filed 09/08/20     Page 2 of 4




2.   On September 4, 2020, I caused to be served the “Notice of First Monthly Fee Application,”
     dated September 4, 2020, to which is attached the “Summary of First Monthly Application
     of Latham & Watkins LLP for Allowance of Compensation for Services Rendered and for
     Reimbursement of Expenses as Co-Counsel to the Debtors and Debtors in Possession for the
     Period from July 3, 2020 Through July 31, 2020,” to which is attached the “First Monthly
     Application of Latham & Watkins LLP for Allowance of Compensation for Services
     Rendered and for Reimbursement of Expenses as Co-Counsel to the Debtors and Debtors in
     Possession for the Period from July 3, 2020 Through July 31, 2020,” dated September 4,
     2020, to which is attached the “Declaration of Ted A. Dillman,” [Docket No. 371], by
     causing true and correct copies to be delivered via electronic mail to those parties listed on
     the annexed Exhibit A.

                                                                    /s/Alison Moodie
                                                                     Alison Moodie
 Sworn to before me this
 8th day of September, 2020
 /s/ Panagiota Manatakis
 Notary Public, State of New York
 No. 01MA6221096
 Qualified in Queens County
 Commission Expires April 26, 2022
Case 20-11768-CSS   Doc 400   Filed 09/08/20   Page 3 of 4




                    EXHIBIT A
           Case 20-11768-CSS       Doc 400   Filed 09/08/20   Page 4 of 4




                             Lucky Brand Dungarees, LLC
                                  Case No. 20-11768
                                  Fee Parties Emails

antone.little@alston.com                      jfenn@choate.com
bsandler@pszjlaw.com                          jpomerantz@pszjlaw.com
collins@rlf.com                               juliet.m.sarkessian@usdoj.gov
crobinson@pszjlaw.com                         kgwynne@reedsmith.com
daniel.simon@dlapiper.com                     ksimard@choate.com
david.wender@alston.com                       thomas.califano@dlapiper.com
dfr.dfo@gmail.com                             wolfje@gtlaw.com
hollysnow@paulhastings.com
